Citation Nr: 1311847	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-44 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right foot plantar fasciitis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Morton's neuroma, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to June 1988.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which confirmed and continued the denial of service connection for right foot plantar fasciitis and Morton's neuroma of the left foot.

The Board notes that in a September 2010 statement of the case (SOC), the RO reopened and then denied the Veteran's claims for service connection for right foot plantar fasciitis and Morton's neuroma of the left foot.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that in an October 2011 letter, the Veteran's former representative indicated that the Veteran wished to file a notice of disagreement (NOD) with a January 2011 rating decision.  Specifically, the Veteran was taking exception with denials of increased evaluations for hypothyroidism, a knee condition, a back condition, a thigh condition and a skin condition.  The Veteran was also disagreeing with a denial of service connection for bilateral hearing loss and entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).

Having reviewed both the claims file and Virtual VA, the Board can find no indication that a January 2011 rating decision was ever issued.  Thus, the October 2011 letter is not a valid NOD and these issues are not before the Board at this time.  Furthermore, it appears that the RO did construe the October 2011 as raising several new claims of entitlement to increased evaluations, and that such claims were recently adjudicated in a 2013 decision.  Thus, the Board finds that referral of those issues based on the October 2011 letter is unnecessary.

The Board can find no indication, however, that the RO has since adjudicated claims of entitlement to service connection bilateral hearing loss or entitlement to a TDIU.  Thus, as such claims have not been addressed by the agency of original jurisdiction, these issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO denied entitlement to service connection for a bilateral foot condition. 

2.  Evidence received since the October 1988 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for right foot plantar fasciitis and Morton's neuroma of the left foot.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a right foot plantar fasciitis disability that is related to active service.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a Morton's neuroma of the left foot disability that is related to active service.



CONCLUSIONS OF LAW

1.  The RO"s October 1988 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the October 1988 denial, and the claims of entitlement to service connection for right foot plantar fasciitis and Morton's neuroma of the left foot are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Resolving doubt in favor of the Veteran, service connection for a right foot plantar fasciitis disability is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  Resolving doubt in favor of the Veteran, service connection for a Morton's neuroma of the left foot disability is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen and grant the claims for service connection for right foot plantar fasciitis and Morton's neuroma of the left foot, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.


New and Material Evidence

The Veteran filed a claim for service connection for a bilateral foot disability which was denied in an October 1988 rating decision on the basis that there was no evidence of a current diagnosis of a bilateral foot condition.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the October 1998 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a left foot and a right foot disability in May 2009.  At that time, she asserted that she injured her left and right feet during service and was currently receiving treatment for these disabilities.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the October 1998 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the October 1988 rating decision includes a July 2009 VA examination which provided a diagnosis of plantar fasciitis of the right foot and Morton's neuroma of the left foot.  

The prior denial of service connection for a bilateral foot condition was based on a lack of evidence of a bilateral foot condition following service.  The July 2009 VA examination report demonstrates a current bilateral foot disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right foot plantar fasciitis and Morton's neuroma, left foot, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

Service treatment records demonstrate that the Veteran presented with complaints of bilateral foot pain on multiple occasions during his active duty.  For instance, in December 1984 the Veteran presented with complaints of bilateral foot pain.  The diagnosis was metatarsalgia.  In April 1985, the Veteran presented with complaints of right foot soreness that began 6 months ago.  In November 1987 she was provided cushioned arch supports.  It was noted that she had complaints of bilateral foot pain since 1984 when she fell onto both feet.

An August 1998 VA treatment note indicated that the Veteran had chronic left foot pain which the Veteran reported occurred in service after a fall.

The Veteran underwent a VA examination in July 2009.  The Veteran reported that while on an obstacle course during basic training she dropped from the monkey bars and landed on her feet.  She experienced significant pain in both feet.  She first sought treatment 2 to 3 weeks after the incident.  X-rays demonstrated pes planus and a small left plantar spur.  Mild hallux varus was noted on the right foot and metatarsus abductus was noted bilaterally.  The examiner diagnosed the Veteran with plantar fasciitis of the right foot and Morton's neuroma of the left foot.  The examiner opined that he could not resolve the issue of whether it was at least as likely as not that the Veteran's current right foot and left foot conditions were caused by or due to foot pain in service while on active duty without resorting to mere speculation.  The examiner noted that the Veteran's foot type would definitely predispose her to both Morton's neuroma as well as plantar fasciitis.  Nonetheless, the activities that were required of her could exacerbate and even expedite the appearance of these conditions.  Pronation becomes a significant compensatory mechanism for equines as well as metatarsus adductus.  The latter is perhaps the greatest influence on pronation of all the foot structures.  With the Veteran's hereditary foot structure taken into consideration it was impossible for the examiner to resolve the issue without resorting to mere speculation.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right foot plantar fasciitis and Morton's neuroma, left foot, is warranted. 

There is a current diagnosis of right foot plantar fasciitis and Morton's neuroma, left foot; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current right foot plantar fasciitis and Morton's neuroma, left foot disabilities that are related to service.  

As noted above, the Veteran's service treatment records demonstrate that throughout the Veteran's service, she received treatment for bilateral foot pain which was consistently reported by the Veteran.

The July 2009 VA examiner also concluded that while the Veteran's foot type was predisposed to both Morton's neuroma as well as plantar fasciitis, the activities that were required of the Veteran during her service could exacerbate and even expedite the appearance of these conditions.

Although the July 2009 VA examiner concluded that it would be resorting to mere speculation to determine whether or not the Veteran's current bilateral foot disabilities were caused by or a result of the Veteran's active service or is etiologically related to active service, it is clear that the examiner did find that it was possible that her in-service activities could cause or contribute to her current disorders.  Additionally, the Board notes that the Veteran has provided competent and credible statements that she experienced symptoms during and since service, and complaints are noted in her service treatment records.  For these reasons, and as there is no contrary medical evidence of record that indicates that the Veteran's bilateral foot disabilities were not incurred in service or etiologically related to service, the Board concludes that there is at least an approximate balance of positive and negative evidence.

Therefore, having resolved doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship is satisfied and a grant of service connection for right foot plantar fasciitis and Morton's neuroma, left foot is warranted.

A remand for an additional VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for right foot plantar fasciitis and Morton's neuroma, left foot is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right foot plantar fasciitis and the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for Morton's neuroma, left foot and the claim is reopened.

Entitlement to service connection for a right foot plantar fasciitis disability is granted.

Entitlement to service connection for a Morton's neuroma, left foot disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans" Appeals


Department of Veterans Affairs


